Citation Nr: 1807310	
Decision Date: 02/05/18    Archive Date: 02/14/18

DOCKET NO.  10-33 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for right ear hearing loss.

2. Entitlement to service connection, to include on a secondary basis, for obesity.

3. Entitlement to service connection, to include on a secondary basis, for left knee condition.

4. Entitlement to service connection, to include on a secondary basis, for left foot condition.

5. Entitlement to service connection, to include on a secondary basis, for left toe condition.

6. Entitlement to service connection, to include on a secondary basis, for left ankle condition.

7. Entitlement to service connection, to include on a secondary basis, for lumbar spine disability.

8. Entitlement to service connection, to include on a secondary basis, for bilateral sciatic nerve disability.

9. Entitlement to service connection, to include on a secondary basis, for obstructive sleep apnea (OSA).

10. Entitlement to service connection, to include on a secondary basis, for hypertension.

11. Entitlement to service connection, to include on a secondary basis, for diabetes mellitus II.

12. Entitlement to service connection, to include on a secondary basis, for an acquired psychological disorder, to include major depressive disorder (MDD) and anxiety.

13. Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Stacey P. Clark, Attorney


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1990 to June 1990, and from October 1990 to October 1994.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2012, April 2014 and July 2016 rating decision of the Louisville, Kentucky, Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2017, the Veteran's attorney requested a copy of the entire claims file.  The requested records fulfilled by the Board in September 2017.

In a July 2017 letter, the representative notified VA that the Veteran wished to withdraw his request for a Board hearing.  Accordingly, any request for a hearing in connection with the current issues on appeal is considered withdrawn.  See 38 C.F.R. § 20.704 (e) (2017).  

During the pendency of the appeal, a July 2016 rating decision granted service connection for left ear hearing loss.  Therefore, as the RO granted the benefit sought on appeal, that issue is no longer before the Board.  Shoen v. Brown, 6 Vet. App. 456 (1994).  The Board notes that the Veteran was notified of the July 2016 rating decision in August 2016.  In July 2017, the Veteran filed a timely notice of disagreement (NOD).  However, the record shows that the Agency of Original Jurisdiction (AOJ) has not issued a SOC addressing the above mentioned issue.  The AOJ is clearly aware of the NOD; accordingly, that claim is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).
 
The issues of entitlement to service connection for left toe, hypertension and an acquired psychological disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.




FINDINGS OF FACT

1. The Veteran currently does not have right ear hearing loss for VA compensation purposes.

2. Obesity is not a disability for which service connection may be granted; obesity was not proximately caused by the Veteran's service-connected left lower leg disabilities.  

3. The Veteran's left knee condition did not originate in service, within a year of service, and is not otherwise etiologically related to the Veteran's active service.

4. The Veteran currently does not have a left foot disability.

5. The Veteran currently does not have a left ankle disability.

6. The Veteran's lumbar spine disability did not originate in service, within a year of service, and is not otherwise etiologically related to the Veteran's active service.

7. The Veteran's bilateral sciatic nerve disability did not originate in service, within a year of service, and is not otherwise etiologically related to the Veteran's active service.

8. The Veteran's OSA did not originate in service, within a year of service, and is not otherwise etiologically related to the Veteran's active service.

9. The Veteran's diabetes mellitus II did not originate in service, within a year of service, and is not otherwise etiologically related to the Veteran's active service.






CONCLUSIONS OF LAW

1. The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309, 3.385 (2017).

2. The criteria for entitlement to service connection for obesity have not been met. 38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304, 3.310 (2017).

3. The criteria for entitlement to service connection for left knee condition have not been met. 38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304, 3.309, 3.310 (2017).

4. The criteria for entitlement to service connection for left foot condition have not been met. 38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304, 3.309, 3.310 (2017).

5. The criteria for entitlement to service connection for left ankle condition have not been met. 38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304, 3.309, 3.310 (2017).

6. The criteria for entitlement to service connection for lumbar spine disability have not been met. 38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304, 3.309, 3.310 (2017).

7. The criteria for entitlement to service connection for bilateral sciatic nerve disability have not been met. 38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304, 3.309, 3.310 (2017).

8. The criteria for entitlement to service connection for OSA have not been met. 38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304, 3.309, 3.310 (2017).

9. The criteria for entitlement to service connection for diabetes mellitus II have not been met. 38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.159 (2017); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notices in March and April 2006, July and September 2007, February 2012, October and November 2013, and May 2016.

Accordingly, the record shows that VA has fulfilled its obligation to assist the Veteran in developing the claims, including with respect to VA examinations of the Veteran.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C. § 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. 3.307, 3.309(a) (2017). 

Lay evidence presented by a Veteran concerning continuity of symptoms after service may not be deemed to lack credibility solely because of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Right Ear Hearing Loss

The Veteran asserts that he developed right ear hearing loss as a result of in-service firing range traumatic noise exposure.  After a review of the evidence of record, the Board finds that service connection for right ear hearing loss is not warranted.

1. Factual Background

The Veteran's STRs include an April 1989 enlistment examination noting normal ears and the Veteran denied any hearing loss.  Audiometric testing revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0

An August 1991 airborne physical noted normal ears and the Veteran denied any hearing loss.  Audiometric testing revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
5
0

A July 1994 separation examination noted normal ears and the Veteran denied any hearing loss.  The separation examination did not include audiometric testing.

Post-service medical records show that in February 2007 the Veteran reported not hearing well enough out of his right ear.  He reported in-service firing range traumatic noise exposure.  Another February 2007 medical record reflects an audiological examination demonstrating normal hearing for the right ear.  An April 2009 letter from the Veteran's private treating ear, nose and throat (ENT) specialist to his private treating physician noted an audiogram that revealed mid and high frequency hearing loss in the left ear only.

The Veteran underwent a VA audiological examination in January 2010.  The examiner noted the following audiometric testing results:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
15

Speech recognition scores were 100 percent bilaterally.  The examiner noted hearing for the Veteran's right ear was clinically normal.

In November 2010, the Veteran was seen for complaints of right ear pain.  He was diagnosed with right otitis externa.  The physician noted the right ear was manifested by pain, swelling and draining as well as a decrease in ability to hear.  An August 2012 private medical record noted no evidence of hearing loss.

The Veteran underwent another VA audiological examination in March 2015.  The examiner noted the following audiometric testing results:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
20

Speech discrimination scores were 100 percent for the right ear and the examiner diagnosed the Veteran with normal hearing.  Based on findings of normal hearing, the examiner opined that right ear hearing loss was not "at least as likely as not (50% probability or greater) caused by or a result of an event in military service."

2. Legal Analysis

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  Competent evidence of a current hearing loss disability meeting the requirements of 38 C.F.R. § 3.385, and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The Board observes that a necessary element for establishing entitlement to service connection is the existence of a current disability; it is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  For VA purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The evidence of record, including the STRs and post-service audiological records, are negative for any audiological testing evidence showing right hearing loss in any of the frequencies at 40 decibels or greater, nor does the evidence show speech recognition scores less than 94 percent.  Thus, after a review of the evidence of record, the Board concludes that service connection for right ear hearing loss is not warranted as the Veteran has not been shown to currently have a right ear hearing loss "disability" for VA purposes.  38 C.F.R. § 3.385.  

Absent evidence of a current hearing loss disability, an award of service connection for right ear hearing loss is not appropriate.  The claim is denied.  Brammer, 3 Vet. App. at 225.

Obesity

The Veteran filed a service connection claim for morbid obesity in January 2013.  The Veteran asserts that his obesity is secondary to his service-connected residuals, left lower leg herniated muscle and post-operative left superficial peroneal nerve entrapment.  Specifically, the Veteran asserts that due to his service-connected left lower leg conditions, he was unable to maintain an active lifestyle and, thereby, unable to maintain a healthy weight.

1. Factual Background

The Veteran's STRs include an April 1989 enlistment examination noting the Veteran's weight at 223 pounds.  The Veteran denied any recent weight gain or loss.  An August 1991 airborne physical noted the Veteran's weight at 216 pounds.  The Veteran denied any recent weight gain or loss.  

A December 1991 STR shows the Veteran complained of pain caused by exercising.  The physician noted a possible diagnosis for muscle hernia and the Veteran was prescribed Motrin.  A January 1992 X-ray study revealed soft tissue swelling in the left lower leg.  No soft tissue calcification or obvious osseous lesion was found.  The left lower leg disability was only noted to bother the Veteran while running.  Additionally, a January 1992 STR shows the Veteran had a follow-up for a left distal tibial lesion.  The Veteran reported feeling much better and further reported that although he stopped running his left leg continued to swell.  The physician noted swelling over the distal tibia with soft tissue swelling not accompanied by erythema or warmth.  The Veteran was assessed with a possible muscle strain or herniation.  Two weeks later, the Veteran reported feeling better, that his swelling had decreased, and that he had been biking and working on physical exercise at the gym.  The physician noted a normal gait.

In February 1992, the Veteran was given a medical profile due to left leg muscle herniation which limited running.  He was found able to walk at his own pace with unlimited swimming, push-ups and sit-ups.  Another February 1992 STR shows the Veteran reported biking 15 minutes a day 3 times per week as well as weight lifting.  In March 1992, the Veteran reported walking the past several months without pain.  The physician noted a little bit of swelling and the Veteran was started on advanced activity.  Other March 1992 STRs noted that running was stopped due to recurrent pain and swelling.  In June 1992, the Veteran was again seen for muscle herniation to the fascia of his left lower leg.  The Veteran reported that he had not run the past month, that he did not have pain, and that his swelling had diminished.  The physician noted the Veteran would try running again with possible surgical exploration if pain and swelling re-occurred.  

Another physical profile was issued in July 1992.  The Veteran was found able to participate in limited walking, bicycling and swimming, as well as push-ups and sit-ups.  A July 1992 MRI study revealed slight musculature asymmetry in the left anterior tibialis muscle.  No discreet mass or lesion was found.  The Veteran was diagnosed with a probable muscle herniation, left lower extremity.  An October 1992 physical profile shows the Veteran was found able to run at his own pace with unlimited walking, bicycling, swimming, and ability to perform alternate aerobics.

In July 1993, a registered dietitian noted the Veteran's nutritional intake and that the Veteran was 43 percent above the desired body weight.  The dietitian explained the principles of weight control including meal planning, portion control and methods to decrease dietary fat.  The Veteran was also encouraged to participate in aerobic exercise 3-5 times per week with each session 20-30 minutes in length.

An August 1993 STR shows the Veteran was diagnosed with left leg superficial peroneal nerve entrapment and that he underwent a left leg fascial exploration and release of his superficial peroneal nerve.  In October 1993, the Veteran was restarted on a running protocol.  Another October 1993 STR noted that Veteran was able to run again.  

A July 1994 separation examination noted normal lower extremities.  The Veteran's weight was noted at 255 pounds.  The examiner also noted that the Veteran walked for exercise.  It was recommended the Veteran reduce his body weight.

Post-service treatment records include a July 1995 VA examination, the Veteran reported swelling due to his service-connected left lower leg residuals following intense running.  The examiner noted the Veteran was obese with a stated weight of 270 pounds, and with a reported weight history as high as 300 pounds.  The examiner also noted the Veteran walked and ran in place normally.

An August 1995 VA peripheral nerve examination noted a normal EMG/NCV study.  The examiner reported that consideration would be given to continued physical therapy with exercise regime.

A July 2002 private medical record noted a history of the service-connected left leg condition and that the Veteran always had swelling in his left leg, but that it was not a major problem.  The Veteran reported walking 3-4 miles per day, although he reported that his weight increased by 100 pounds which made his walking activities harder.  The physician recommended the Veteran work on a bicycle or swimming instead of walking as much.

An August 2002 VA examination of the Veteran's service-connected left leg disabilities found no adhesions and no tendon damage.  Additionally, the examiner noted no bone or joint damage.  Muscle strength was noted as excellent and rated 5 on a scale to 5.  Joint function of either leg was not found to have been affected nor was any additional limitation due to pain, fatigue or weakness found.  The Veteran reported being able to walk 3-4 miles which stated resulted in swelling and increased pain.  Exercise was also reported to result in increased pain in the area of his surgical scar, with such pain rated a 3 on a scale to 10.  The Veteran reported that his service connected conditions did not limit his activities of daily living or his occupation.

A November 2005 VA examination related to the Veteran's increased muscle herniation claim noted symptoms of pain and fatigue in the left calf on walking and standing.  The examiner also noted that the condition had a mild effect on exercise and recreation, and a moderate effect on participating in sports.

In an August 2007 statement, the Veteran reported that he had recurring pain and cramps in his left thigh and calf area every day which limited his physical activities.

A November 2008 VA medical record shows the Veteran was seen for obesity.  The Veteran reported having been a fitness trainer but acknowledged difficulty in applying healthy lifestyle strategies to his own life.  The Veteran reported that he used to adhere to a 2,000 calorie diet in the past but that he treated that strategy as a temporary measure to lose weight rather than as a lifestyle change.

A December 2012 physical therapy record noted that the importance of weight loss was discusses with the Veteran and that weight loss was crucial to improving his pain so that he could begin performing conditioning and aerobic exercises.  The therapist encouraged the Veteran to begin counting calories.  A February 2013 physical therapy record noted the Veteran tolerated 5 minutes on the treadmill but had to stop due to low back pain.  A March 2013 physical therapy note shows the Veteran responded fairly well to the treadmill and that he increased his time by 1-2 minutes.  The Veteran reported that his back was feeling a little better with no significant increase in pain following use of the treadmill.

The Veteran underwent a VA examination for his obesity in February 2015.  The examiner opined that the Veteran's morbid obesity was "less likely than not (less than 50 % probability) proximately due to or the result of" the Veteran's service connected residuals of left lower leg herniated muscle to include tender scar and superficial peroneal nerve entrapment.  In support of her opinion, the examiner noted no medical evidence of record establishing a nexus between the service-connected conditions and obesity.  Instead, the examiner found that, although the service-connected left leg disabilities were chronic, it did not prohibit diet modifications or an appropriate exercise program.  The examiner also noted that the Veteran had not been medically instructed to limit or avoid exercising including via use of stationary bikes, swimming/water exercise or resistance band use for muscle toning.  Further, the examiner noted that the Veteran's increased body weight seven months following service established a pattern of issues with weight management unrelated to his service-connected left leg condition.  Thus, the examiner opined that obesity was not solely the result of the left leg condition.

More recent medical records show that in June 2017 the Veteran reported walking 1.5 miles in the morning 5 days a week.  The Veteran did report struggling eating late night meals and cutting down on his consumption of soda drinks.  In September 2017, the Veteran reported walking on a local track close to his house most days of the week.  He stated he was trying to build up walking 2 miles per day.  He further reported making an effort to limit late his night eating and soda intake.  Lastly, a November 2017 VA medical record shows the Veteran endorsed efforts to make lifestyle changes.  He stated that he tried to cut out late night meals during the past week but that he did eat out one night.  The Veteran also reported cutting back on his consumption of soda.  He further stated that he began walking some but that he was not back to a normal walking routine.

2. Legal Analysis

In January 2017, VA's Office of General Counsel (OGC) issued a precedential opinion addressing questions regarding whether obesity may be considered a "disease" for the purposes of service connection under U.S.C. § 1110; and, whether obesity may be considered a disability for purposes of secondary service connection, whether it may be treated as an in-service "event" from which a service-connected disability may result, and whether it may be an "intermediate step" between a service-connected disability and a current disability that may be service-connected on a secondary basis.

In general, VAOPGCPREC 1-2017 concludes that obesity per se is not a disease or injury for purposes of 38 U.S.C. §§ 1110 and therefore may not be service connected on a direct basis. 

Similarly, obesity is not a "disability" for the purposes of secondary service connection under 38 C.F.R. § 3.310; and, because it occurs over an extended period of time, the onset of obesity cannot qualify as an in-service "event" for the purposes of establishing service connection.

Finally, VAOPGCPREC 1-2017 recognizes that obesity may act as an "intermediate step" between a service-connected disability and a current disability that may be service-connected on a secondary basis under 38 C.F.R. § 3.310(a). Under 38 C.F.R. § 3.310(a), disability which is proximately due to or the result of a service-connected disease or injury is service connected.  "Proximate cause" is defined as a "cause that directly produces an event and without which the event would not have occurred." VAOPGCPREC 6-2003 (quoting Black's Law Dictionary 213 (7th ed. 1999)).  When there are potentially multiple causes of harm, an action is considered to be a proximate cause of the harm if it is a substantial factor in bringing about the harm and the harm would not have occurred but for the action.  Shyface v. Sec'y of Health & Human Svs., 165 F.3d 1344, 1352 (Fed. Cir. 1999) (citing RESTATEMENT (SECOND) OF TORTS §§ 430 cmt. d. and 433 cmt. d. (1965)).

A determination of proximate cause is basically one of fact for determination by adjudication personnel.  VAOPGCPREC 6-2003 and 19-1997.  With regard to this determination, adjudicators would have to resolve the following issues: (1) whether the service-connected disability caused the Veteran to become obese; (2) if so, whether the obesity as a result of the service-connected disability was a substantial factor in causing the claimed disability; and (3) whether the claimed disability would not have occurred but for obesity caused by the service-connected disability. If these questions are answered in the affirmative, the claimed disability may be service connected on a secondary basis.

In this case, the Board finds that the Veteran's service-connected disabilities did not cause the Veteran to become obese.  While the Veteran's service-connected disabilities did interfere with certain physical activities such as running, the evidence clearly shows that during and following service the Veteran was able to perform alternative exercise activities such as biking, swimming, walking, weight training and other low impact aerobics activities.  In light of his service-connected left leg disabilities, medical professionals encouraged the Veteran to participate in these alternative physical activities as well as maintaining a healthy dietary diet including watching his caloric intake.  However, despite the above, the Veteran's weight continued to increase.

Additionally, VA examinations, most notably the November 2005 examination, found that the Veteran's service-connected left leg disabilities had only a mild impact on his ability to exercise.  Further, in November 2008 the Veteran reported that he had been a fitness trainer.  However, by the Veteran's own account he had difficulty applying healthy lifestyle strategies to his own life

Finally, with regard to causation, the Board finds the February 2015 VA examination report the most probative evidence of record.  The examiner opined that the Veteran's obesity was "less likely than not (less than 50 % probability) proximately due to or the result of" his service-connected left lower leg disabilities and noted that the service-connected conditions did not prohibit diet modifications or an appropriate exercise program.  The examiner further found no medical evidence of record establishing a nexus between the service-connected conditions and the development of his obesity.

Accordingly, after a review of the evidence of record, the Board finds no indication of an association between the service-connected disabilities and the onset of obesity.  The record in this case is negative for any indication, other than the Veteran's own general assertions, that the service-connected disabilities led to obesity.  Although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, an opinion as to the cause of obesity and whether the service-connected left leg disabilities caused his obesity falls outside the realm of common knowledge of a lay person.   Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Neither the Veteran nor his representative has produced competent evidence indicating an association between the development of obesity and the service-connected disabilities.

Thus, the Board finds the Veteran's obesity was not proximately caused by his service-connected left leg disabilities.  The claim is denied.  38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Knee, Ankle, Foot

The Veteran asserts that his left knee, ankle, and foot disabilities are secondary to his service-connected residuals, left lower leg herniated muscle and post-operative left superficial peroneal nerve entrapment.  Alternatively, the Veteran asserts that due to his service-connected left lower leg conditions, he was unable to maintain an active lifestyle causing obesity which thereby caused his current left knee, ankle and foot disabilities.

As the claimed conditions include intertwined medical evidence and similar theories as to service connection, the Board will address these claims concurrently.

1. Factual Background

The Veteran's April 1989 enlistment examination, August 1991 airborne physical and July 1994 separation examination all noted normal lower extremities and the Veteran denied any swollen or painful joints, arthritis, foot trouble, or trick or locked knee.  

Post-service records include a July 1995 VA left lower leg muscle examination noting the Veteran walked and ran in place normally.  The Veteran's knee, ankle and plantar reflex responses were all found normal.  A positive Tinel's sign at the left lateral malleolus was found.  The Veteran was diagnosed with status-post herniated muscle, left lower leg, history of superficial peroneal nerve entrapment, and possible recurrent peroneal nerve entrapment with positive Tinel's sign.

An August 1995 medical record noted no current pain or weakness and a neurological examination was normal.  The physician noted a normal gait, that the Veteran could heel and toe walk, and that he could hop on either foot.  

A July 2002 private medical record noted a history of the service-connected left leg conditions and that the Veteran always had swelling in his left leg which was not found to be a major problem.  The Veteran reported walking 3-4 miles per day, although he also reported that his weight had increased by 100 pounds which made his walking activities worse.  The Veteran reported pain which the physician found probably related to stress factors.  Additionally, an August 2002 MRI study revealed no significant abnormality of the knee.

An August 2002 VA increased rating examination of the Veteran's superficial peroneal nerve and muscle herniation noted no pitting edema, no adhesions and no tendon damage.  Additionally, the examiner noted no bone or joint damage.  Muscle strength was noted as excellent and rated a 5 on a scale to 5.  Joint function was found unaffected for either leg and no additional limitation was found due to pain, fatigue or weakness.  The Veteran reported being able to walk 3-4 miles which he reported resulted in some swelling and increased pain.  Exercise was also reported to result in increased pain in the area of his surgical scar.  

A June 2003 VA examination noted a negative left knee X-ray study that revealed no osseous or articular abnormality and the soft tissues were unremarkable.  The examiner noted the Veteran complained of bilateral knee and ankle pain.  The examiner also noted that during heel walking the left ankle was able to come up off the floor symmetrically when compared to the right foot and the Veteran was able to come to his toes, squat and return to a stance.  X-ray studies of the bilateral knee revealed no osseous or articular abnormality and the soft tissues were unremarkable.  A left ankle X-ray study was also negative.  The Veteran was assessed with knee and ankle pain secondary to obesity.  

An April 2004 private medical record shows the Veteran was seen for left knee and ankle pain.  The Veteran reported no injury related to either condition.  The physician noted no left knee effusion and noted moderate medial joint line tenderness.  No instability was found.  A slightly positive Lachman's and a negative drawer test were also reported.  Range of motion was found normal.  The Veteran was assessed with left knee complaints primarily activity related.  The physician also noted a normal left ankle examination.  A radiological study revealed some chronic changes on the anterior aspect of the tibia at the ankle joint and an area of calcification from a previous injury.  

The Veteran underwent another VA increased rating examination in November 2005.  The examiner noted symptoms of pain and increased fatigability in the left calf upon walking and standing.  In addition, the examiner noted left ankle weakness as a symptom.  The examiner noted residual nerve damage, but no residual tendon or bone damage.  The examiner additionally did not find any joint motion limited by the disability.  Gait and balance were noted as normal as were deep tendon reflexes of the left knee and ankle.  The examiner further noted that the condition had a mild effect on exercise and recreation, and a moderate effect on participation in sports.  

A December 2005 treatment record noted no history of trauma related to the left knee.  A January 2006 MRI study of the left knee revealed a mild joint effusion with no gross evidence of a fracture.  The collateral ligaments and menisci as well as the cruciate ligaments were within normal limits.  No tear was found.

In June 2006, the Veteran reported a knot on his left knee the size of a marble which was painful.  The physician noted no fluid or swelling in the knee or any other symptoms per Brigg's protocol for knee pain.  A musculoskeletal examination revealed tenderness of the knee medially and laterally.  No edema, laxity of the joint was found.  The physician noted that the area was firm and that it felt like a boney prominence of the patella.  A June 2006 X-ray study of the left knee was negative.  The bony structures appeared intact, no fracture or bone destruction was identified and joint space was maintained.  The Veteran was assessed with arthralgia and obesity.

In an August 2007 statement, the Veteran reported pain that occurred in his left knee every day and that his knee locked-up.  The Veteran also reported that he had recurring pain and cramps in his left thigh and calf area every day which limited his physical activity.   

A November 2008 private medical record noted an X-ray study revealing spurring at the superior aspect of the patella and some chronic changes in the anterior aspect of the tibia at the left ankle.  

With regard to his service connection claims for left knee and ankle, the Veteran underwent a VA examination in June 2009.  The Veteran reported symptoms of locking, pain, weakness, swelling and a burning sensation since active duty service.  Increased pain was noted with prolonged standing and the examiner noted the Veteran stood on concrete at work.  For the left ankle, the examiner noted no history of trauma to the joints and no medical history for deformity, giving way, instability, stiffness, weakness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking episodes, effusions, or inflammation.  The examiner did note a history of pain and swelling for the left ankle, and pain for the left knee.  The Veteran denied any flare-ups.  The examiner further noted a history of morbid obesity.  An examination of the left ankle revealed edema and tenderness to palpation proximal to the ankle at the site of the fasciotomy.  An X-ray study revealed diffuse soft tissue swelling of the distal leg and ankle along the medial aspect.  No degenerative changes or other significant abnormalities were found.  An examination of the left knee revealed tenderness and mild anterior/posterior instability.  An X-ray study revealed no degenerative changes, effusions or other significant abnormalities.  The examiner diagnosed the Veteran with mild ligamentous laxity consistent with a sprain.   

With regard to the left ankle, the examiner did not diagnose the Veteran with any joint pathology.  The examiner opined that the left ankle disability was not caused by or a result of the service-connected fasciotomy.  In support of her opinion, the examiner fount no left ankle joint pathology which could be attributed to the service-connected fasciotomy with residual scar and edema.  With regard to the left knee, the examiner opined that the disability was not caused by or a result of the service-connected fasciotomy.  In support of her opinion, the examiner noted no left knee joint pathology which could be attributed to the noted fasciotomy with residual scar and edema.  The examiner further opined that any left knee or ankle disability would not be caused or affected by the service-connected fasciotomy.  In support of this opinion, the examiner noted that the Veteran favored his left leg which also meant he favored his left knee and ankle.  Thus, the antalgic gait noted upon examination demonstrated less time spent on the left leg and, therefore, no such disabilities would be caused as a result of the service-connected left leg condition.  

An April 2010 left ankle X-ray study revealed mild soft tissue swelling.  There was no evidence of fracture or dislocation.  An April 2010 left knee X-ray study was found unremarkable.  

In November 2010, the Veteran was seen for complaints of chronic left knee pain and swelling.  The Veteran reported twisting his knee as he stepped out of a truck.  He additionally reported a history of knee problems and the physician noted a question as to whether they were related to service.

A December 2011 left knee MRI study revealed normal anterior and posterior cruciate ligaments, normal menisci, normal medial collateral and lateral ligaments, a normal patellar and patellofemoral joint with no patellar tilt, and no subluxation or chondromalacia.  Overall, the physician noted a normal left knee.

A March 2012 X-ray study of the left ankle revealed no fracture or dislocation.  Additionally, the study revealed no bony abnormality.  Soft tissue swelling was seen at the ankle joint.

A July 2012 VA examination of the left lower leg noted that the service-connected left leg disability affected the muscles in his foot, ankle and calf whose functions included propulsion, plantar flexion of the foot, stabilization of the arch, and flexion of the toes.  The service-connected muscle disability was not found to affect the posterior thigh/hamstring or anterior thigh muscles functioning the flexion or extension of the knee.

A November 2012 medical record diagnosed the Veteran with an unspecified sprain/strain of his knee and leg.

The Veteran underwent a left knee, ankle and foot VA examination in November 2013.  The examiner diagnosed the Veteran with left knee ligamental laxity consistent with prior sprain with 2009 listed as the date of diagnosis.  The Veteran did not report any flare-ups.  The examiner noted functional loss due to less movement than normal, weakened movement, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight-bearing.  Imaging studies did not reveal degenerative or traumatic arthritis.  

With regard to the left ankle, the examiner did not diagnose the Veteran with a left ankle disability although the Veteran reported a history of osteophyte of the left ankle.  Other symptoms included pain and swelling that progressively worsened over the years.  The examiner did find ongoing redness and tenderness.  The Veteran also reported flare-ups during the winter causing him to remain on the couch and which impaired his ambulation.  The examiner noted functional loss due to less movement than normal, weakened movement, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight-bearing.  Imaging studies revealed no abnormal findings.  With regard to his left foot, the examiner diagnosed the Veteran with degenerative disease, left first metatarsophalangeal (MTP) joint.  No other pathology of the left was found.  The examiner noted a history of numbness of the left foot due to the service-connected compartment syndrome with nerve entrapment.  Current symptoms included chronic swelling and pain with burning of the entire foot up to the level of the knee.  X-ray studies revealed DDD of the first MTP joint, but were otherwise negative for a diagnosed left foot or heel disability.  With regard to the Veteran's left leg, the examiner found that the pain had multifactorial origins which might have involved a low back and possibly diabetes pathology.  The examiner also noted chronic left leg edema which appeared related to prior surgical treatment of the service-connected left leg disabilities.  However, current X-ray studies and physical examination did not reveal a left ankle joint diagnosis.

The examiner opined that the claimed left foot, ankle and knee conditions were "less likely than not (less than 50 percent probability) proximately due to or the result of" the service-connected left lower leg disabilities.  In support of his opinion, the examiner noted that radiological studies dating from 2003 through 2012 did not include a diagnosis for arthritis of the left knee or ankle.  Additionally, the only diagnosis for arthritis affecting the left foot involved the left first MTP joint.  The only diagnosis found in the medical records was arthralgia which the examiner noted was an expression of symptoms rather than an etiological or pathological diagnosis.  With regard to the left knee and ankle, the examiner concurred with the June 2009 examiner's conclusion that no ankle or knee joint pathology could be attributed to the service-connected left leg disabilities.  The examiner further noted no new evidence that would refute that finding including a lack of X-ray evidence revealing any joint pathology.  Lastly, the examiner addressed whether an antalgic gait caused by the service-connected left leg disabilities affected the left ankle or knee.  In this regard, the examiner again concurred with the June 2009 examiner's finding that favoring the service-connected left leg would also favor the left knee and ankle; thus less time would be spent on the left leg which would not result in disabilities affecting those joints.  The November 2013 examiner further noted that that rationale would similarly apply to any left foot or toe condition.  The examiner noted that any limp characteristically transferred aberrant forces to the opposite lower extremity thereby "sparing" the involved left lower extremity.

2. Legal Analysis

The Board notes that the Veteran's service connection claims for left foot, ankle and knee conditions originated in an August 2010 VA Form 9 whereby the Veteran notified the RO that he had developed arthritis.  The VA Form 9 also shows the Veteran reported worsening symptoms related to his service-connected left lower leg disabilities including swelling, edema and pain.

With regard to the Veteran's service connection claims for left foot and ankle, in essence, there is no medical evidence from the time the Veteran filed his claim to the present establishing that he has arthritis or other pathologies affecting those joints other than an arthritic left toe condition (addressed in the Remand section below).  Instead, the evidence shows the Veteran's service-connected left leg disabilities resulted in pain and swelling affecting those regions.  

In this regard, the Board finds the cumulative radiological studies, dating from June 2003, and findings made by the June 2009 and November 2013 VA examiners the most probative evidence of record.  Neither radiological study evidenced a left foot or left ankle pathology.  Moreover, both the June 2009 and November 2013 VA examiner reviewed the claims file including the radiological studies and medical records, and performed a physical examination of the Veteran.  Importantly, neither examiner diagnosed the Veteran with a left foot or ankle condition.

The Board does recognize an April 2004 radiological study that revealed some chronic changes to the anterior aspect of the tibia at the ankle joint and an area of calcification from a previous injury.  The Board additionally recognizes the Veteran's assertion that this demonstrated a left ankle disability.  See January 2010 NOD.  In this regard, it is important to note that the medical record only referenced a radiological study revealing chronic changes involving the tibia, a leg bone, at the area of the left ankle.  The April 2004 medical record specifically does not note any degenerative changes involving the left ankle joint.  In any event, even if the medical record could be said to demonstrate chronic changes involving the left ankle joint (it does not), the overwhelming medical evidence of record, including the cumulative imaging studies, shows that the Veteran's left ankle has not been shown to be manifested by arthritis or other joint pathology at any time during the pendency of the appeal. 

Although some diseases and disorders are capable of lay diagnosis, and though the Veteran, a layperson, believes he has arthritis of his left foot and ankle, the Board finds that such are not susceptible to lay diagnosis.  By its very nature, arthritis is determined by imaging studies and is typically diagnosed by medical professionals.  The Board consequently finds that the Veteran is not competent to diagnose himself with a joint disability.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Grover v. West, 12 Vet. App. 109 (1999); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

A necessary element for establishing entitlement to service connection is the existence of a current disability; it is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  For VA purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Accordingly, absent a diagnosed left foot or ankle disability, the Board finds that the probative evidence is against the Veteran's claim for service connection for those conditions.  

Turning to the Veteran's left knee condition, in the present case, there is sufficient evidence the Veteran meets the threshold criterion for service connection of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Specifically, a November 2013 VA examiner diagnosed the Veteran with left knee ligamental laxity consistent with prior sprain.  Accordingly, the Veteran clearly has diagnoses related to his left knee and the remaining question is whether such disability is related to service.

Initially, with regard to the Veteran's claim that his left knee disability is secondary to his obesity, the Board notes that the Veteran is not currently service-connected for that condition as obesity itself is not a disease or disability for VA purposes.  Additionally, as noted above, the Board specifically found that the Veteran's obesity was not proximately caused by his service-connected left leg disabilities; thus, obesity cannot be said to be an "intermediate step" between the Veteran's service-connected disabilities and his current left knee disability.  See VAOPGCPREC 1-2017.  

Thus, the remaining question is whether the left knee disability is secondary to the service-connected left leg disabilities.  In this regard, the Board finds the June 2009 and November 2013 VA examinations the most probative evidence of record.  The June 2009 VA examiner opined that the left knee disability was not caused by or a result of the service-connected fasciotomy.  In support of her opinion, the examiner noted no left knee joint pathology which could be attributed to the noted fasciotomy with residual scar and edema.  The examiner further opined that the left knee disability was not caused or affected, i.e. aggravated, by the service-connected fasciotomy.  In support of this opinion, the examiner noted that the Veteran favored his left leg which would also favor his left knee.  Thus, his antalgic gait demonstrated less time spent on his left leg and, therefore, no such disability would be caused as a result of the service-connected left leg condition.  

Additionally, the June 2009 examination report was review by the November 2013 VA examiner who concurred with the conclusions reached.  Additionally, the November 2013 VA examiner noted that no left knee joint pathology could be attributed to the service-connected left leg disabilities.  The examiner additionally addressed whether an antalgic gait caused by the service-connected left leg disabilities affected the left knee but concurred with the June 2009 examiner's finding that favoring the service-connected left leg would also favor the left knee and, thus, less time would be spent on the left leg would spare the left knee.  

Therefore, in this case the Board finds both VA examination reports to be of equal probative value.  The examiners have training, knowledge, and expertise on which they relied to form their opinions, and they provided persuasive rationales for them.  Importantly, there is no medical opinion supporting any nexus between the service-connected left leg disabilities and the diagnosed left knee disability.  Thus, the third Shedden requirement has not been met.

The Board is sympathetic of the Veteran's reports of left lower leg pain involving his knee, ankle and foot and his belief that those conditions are secondary to his service-connected left lower leg disabilities.  While such may be symptomatic of his service-connected disabilities, they have not been shown by the evidence of record to be caused by separate joint pathologies, specifically arthritis.

In sum, the Board finds that the preponderance of the evidence is against the claims for service connection for left foot, ankle and knee conditions.  Although the Veteran is entitled to the benefit-of-the-doubt where the evidence is in approximate balance, the benefit-of-the-doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claims for service connection.  The claims are denied.  38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lumbar Spine and Bilateral Sciatic Nerve

The Veteran filed a claim for service connection for lumbar spine disability and sciatica in January 2013 with each condition reported as beginning in 2007.  The Veteran asserts that his lumbar spine disability and sciatica resulted from his obesity which he further asserts resulted from limitations caused by his service-connected left lower leg disabilities.

1. Factual Background

The Veteran's April 1989 enlistment examination, August 1991 airborne physical and July 1994 separation examination all noted a normal spine and the Veteran denied any swollen or painful joints, arthritis or recurrent back pain.  

A June 2003 VA examination shows the Veteran complained of back pain.  The examiner also noted that since separation from service the Veteran had gained 100 pounds.  X-ray studies of the lumbar spine revealed a tiny spur at L3, but were otherwise negative.  The Veteran was assessed with back pain secondary to his obesity.  

A February 2007 X-ray study found no acute osseous abnormality during an examination of the lumbosacral spine.  The posterior alignment was noted as satisfactory, vertebral body height and disc spaces unremarkable, and pedicles and transverse processes intact.  The Veteran was diagnosed with lower back pain.

In October 2012, the Veteran was diagnosed with chronic low back pain with radiculopathy.  Physical therapy was prescribed.  An October 2012 VA medical record shows the Veteran complained of lower back pain with associated numbness from his knee down to his foot.

A November 2012 medical record shows the Veteran complained of lower back pain which radiated into his shin, thigh and groin when standing for long periods of time.  A radiological study of the back revealed an intraforaminal disc herniation at L4-L5 with likely left sided compression.  The Veteran was diagnosed with lumbago.  A December 2012 physical therapy record noted low back pain that began following an illness accompanied with significant coughing and a near fall.  The Veteran also initially experienced severe low back pain which resulted in an inability to walk.

A February 2015 VA examination addressed the issue of whether the Veteran's bilateral sciatica was solely related to his service connected left lower leg disabilities.  The examiner opined that the claimed condition was "less likely than not (less than 50% probability) proximately due to or the result of" the left lower leg disabilities.  The examiner based her opinion on a finding that there was no medical evidence establishing a nexus between sciatica and the left leg conditions.  Instead, the examiner found that the most likely etiology of the Veteran's sciatica was obesity.  

2. Legal Analysis

In the present case, there is sufficient evidence the Veteran meets the threshold criterion for service connection of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Specifically, the Veteran has been diagnosed with disc herniation at L4-L5 and radiculopathy.  As such, the Veteran clearly has a diagnoses and the remaining question is whether such disorders are related to service.

Initially, the Board notes that the Veteran's STRs are silent as to any complaints or treatment related to a low back disability including any associated neurological radiculopathy.  The first objective evidence of a low back condition is the June 2003 VA examination report, some 10 years following service.  Importantly, the Veteran has not offered any lay statements linking his lumbar spine or radicular disabilities to a service-connected event and has instead consistently asserted that such disabilities are secondary to obesity.  As there is no competent evidence establishing an in-service incurrence or aggravation of a disease or injury, the Board finds that the second Shedden requirement has not be met and direct service connection is not warranted.

Further, as noted above, the Veteran is not currently service-connected for obesity and the Board has specifically found that obesity was not proximately caused by the service-connected left leg disabilities; thus, obesity cannot be said to be an "intermediate step" between the Veteran's service-connected disabilities and his current lumbar spine disability and sciatica.  See VAOPGCPREC 1-2017.  

Accordingly, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for lumbar spine and bilateral sciatic nerve disabilities.  In arriving at this conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the preponderance of the evidence is against a finding of entitlement to service connection; the claims are therefore denied.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990). 

Diabetes

The Veteran filed a claim for service connection for diabetes in January 2013 with the disease reported as being diagnosed in August 2012.  The Veteran asserts that his diabetes was caused by obesity which he further asserts resulted from limitations caused by his service-connected left lower leg disabilities.

1. Factual Background

The Veteran's April 1989 enlistment examination, August 1991 airborne physical and July 1994 separation examination all noted negative urinalysis laboratory findings including for albumin and sugar.  The Veteran also denied having had sugar or albumin in his urine.  

A February 2006 VA medical record noted a provisional diagnosis of diabetes.  In September 2012, the Veteran was diagnosed with diabetes, was issued a glucometer and prescribed metformin.  

A February 2015 VA examiner opined that the Veteran's diabetes was "less likely than not (less than 50 % probability) proximately due to or the result of" the service-connected left lower leg disabilities.  In support of her opinion, the examiner noted no medical evidence of record to establish a nexus between the service-connected conditions and diabetes.  Instead, the examiner found that the most likely etiology was obesity and family medical history.  

2. Legal Analysis

In the present case, there is sufficient evidence the Veteran meets the threshold criterion for service connection of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Specifically, the Veteran has been diagnosed with diabetes and the remaining question is whether it is related to service.

The Veteran's STRs are silent as to any symptoms related to the development of diabetes, as evidenced by negative urinalysis laboratory findings for albumin and sugar.  The first objective evidence of symptoms related to diabetes is a February 2006 VA medical record noting a provisional diagnosis.  Importantly, the Veteran has not offered any lay statements linking his diabetes to service and has instead consistently asserted it is a secondary to his obesity.  As there is no competent evidence establishing an in-service incurrence or aggravation of a disease or injury, the Board finds that the second Shedden requirement has not be met and direct service connection is not warranted.

Further, as noted above, the Veteran is not currently service-connected for obesity and the Board has specifically found that obesity was not proximately caused by the service-connected left leg disabilities; thus, obesity cannot be said to be an "intermediate step" between the Veteran's service-connected disabilities and his diabetes.  See VAOPGCPREC 1-2017.  

Accordingly, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for diabetes.  The Board has considered the doctrine of reasonable doubt, but finds that the preponderance of the evidence is against a finding of entitlement to service connection.  The claim is denied.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990). 

OSA

The Veteran filed a claim for service connection for OSA in January 2013 with the disease reported as being diagnosed in August 2012.  The Veteran asserts that his OSA was caused by obesity which he further asserts resulted from limitations caused by his service-connected left lower leg disabilities.

1. Factual Background

The Veteran's April 1989 enlistment examination, August 1991 airborne physical and July 1994 separation examinations all show the Veteran denied having had any frequent trouble sleeping.

In November 2012, the Veteran underwent a sleep study at a VA medical center.  Initially, the Veteran was not found to meet the criteria for OSA; however, in December 2012 the Veteran was diagnosed with mild OSA and prescribed a CPAP unit.    

A February 2015 VA examiner opined that the OSA was "less likely than not (less than 50 % probability) proximately due to or the result of" the Veteran's service connected left lower leg disabilities.  In support of her opinion, the examiner noted no medical evidence of record to establish a nexus between the service-connected conditions and OSA.  Instead, the examiner found that the most likely etiology was obesity.  

2. Legal Analysis

In the present case, there is sufficient evidence the Veteran meets the threshold criterion for service connection of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Specifically, the Veteran has been diagnosed with OSA and the remaining question is whether it is related to service.

The Veteran's STRs are silent as to any symptoms related to the development of OSA, as evidenced by in-service examinations showing the Veteran denied having frequent trouble sleeping.  The first objective evidence of OSA is a November 2012 sleep study and the December 2012 diagnosis.  Importantly, the Veteran has not offered any lay statements linking his OSA to service and has instead consistently asserted it is a secondary to his obesity.  As there is no competent evidence establishing an in-service incurrence or aggravation of a disease or injury, the Board finds that the second Shedden requirement has not be met and direct service connection is not warranted. 

Further, as noted above, the Veteran is not currently service-connected for obesity and the Board has specifically found that obesity was not proximately caused by the service-connected left leg disabilities; thus, obesity cannot be said to be an "intermediate step" between the Veteran's service-connected disabilities and his OSA.  See VAOPGCPREC 1-2017.  

Accordingly, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for OSA.  The preponderance of the evidence is against a finding of entitlement to service connection.  The claim is denied.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990). 

ORDER

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to service connection, to include on a secondary basis, for obesity is denied.

Entitlement to service connection, to include on a secondary basis, for left knee condition is denied.

Entitlement to service connection, to include on a secondary basis, for left foot condition is denied.

Entitlement to service connection, to include on a secondary basis, for left ankle condition is denied.

Entitlement to service connection, to include on a secondary basis, for lumbar spine disability is denied.

Entitlement to service connection, to include on a secondary basis, for bilateral sciatic nerve disability is denied.

Entitlement to service connection, to include on a secondary basis, for OSA is denied.

Entitlement to service connection, to include on a secondary basis, for diabetes mellitus II is denied.
REMAND

With regard to the remaining issues on appeal, the Board finds that further development is necessary.  

1. Left Toe

In his January 2010 NOD, the Veteran asserted that he was currently having problems with the bottom of his left foot and that he could barely stand at times.  A March 2010 X-ray report noted minimal degenerative changes of the first MTP joint of the left foot.  An April 2010 private medical record shows the Veteran complained of left foot pain and reported that his foot pain was due to in-service injuries.

A July 2012 VA examination of the left lower leg noted that the service-connected left leg disability affected the muscles in the foot, ankle and calf whose functions included propulsion, plantar flexion of the foot, stabilization of the arch, and flexion of the toes. 

The Veteran underwent a left knee, ankle and foot examination in November 2013.  With regard to his left foot, the examiner diagnosed the Veteran with degenerative disease, left first MTP joint.  No other pathology of the foot was found.  The examiner noted a history of numbness of the left foot due to the service connected compartment syndrome with nerve entrapment.  The examiner opined that the left toe disability was "less likely than not" proximately due to the service-connected left leg disabilities.  

After a review of the evidence of record, the Board finds that an issue as to whether the Veteran's left leg disabilities aggravate the diagnosed left toe condition has been raised by the record.  As noted above, the Veteran's service-connected left leg disability has been show to affect the muscles of the left foot, including muscles whose functions include flexion of the toes.  This issue was not addressed by the VA examiner.

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d)(1) (2012); 38 C.F.R. § 3.159(c)(4) (2017).  The medical examination provided must be thorough and contemporaneous and consider prior medical examination and treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   

Accordingly, the Board finds that a new VA examination is necessary to address this issue on appeal.

2. Hypertension

The record shows the Veteran currently has a diagnosis for hypertension.  The remaining question is whether the disorder manifested in service, within one year of service, or is otherwise related thereto.

For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. (millimeters of mercury) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2017).  

 The Veteran's STRs shows the following in-service blood pressure readings:  130/70 (April 1989); 90/72 (June 1991); 123/68 (August 1991); 100/50 (September 1991); 120/44 (December 1991); 125/54 (January 1992); 98/52 (March 1991); 120/74 (June 1992); 144/85 (July 1993); 128/70 (July 1993); 144/76 (August 1993); 153/79 (August 1993); 159/85 (August 1993); 159/85, 175/84, 157/74, 157/74, 167/74, 148/68, and 126/43 (August 1993); 132/68, 106/76, 120/54, 134/52, 128/63, and 153/70 (August 1993); and 156/83 (July 1994).  

The Board notes that VA medical records, including an April 2012 VA medical record, noted elevated blood pressure without a diagnosis for hypertension.  However, more recent medical records, including a November 2017 VA medical record, shows the Veteran has been diagnosed with essential hypertension.

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d)(1) (2012); 38 C.F.R. § 3.159(c)(4) (2017).  The medical examination provided must be thorough and contemporaneous and consider prior medical examination and treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

VA must provide a medical examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  McClendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C. § 5103A(d)(2) (2012); 38 C.F.R. § 3.159 (c)(4)(i) (2017).  The third prong, which requires evidence that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McClendon, 20 Vet. App. at 83.

Accordingly, as the Veteran's STRs establish the Veteran had multiple high blood pressure readings towards the end of his active duty service, and in consideration that the Veteran currently has a diagnosis for hypertension, the Board finds that a VA examination is necessary to determine the nature and etiology of the disease. 

3. Acquired Psychological Disorder

The record shows the Veteran has been diagnosed with MDD and anxiety disorder.  The remaining question is whether his psychological disorder is related to service.

VA medical records include a February 2013 VA mental health note showing the Veteran was diagnosed with anxiety disorder and assigned a GAF score of 65.  The Veteran reported increased anxiety with life stressors surrounding medical conditions.  A March 2014 VA medical record shows the Veteran reported that he did not want to be around people, that he stayed in his room and that small children irritated him.  The record also shows the Veteran was prescribed bupropion, a psychiatric medication.  In May 2014, the Veteran was assessed with adjustment disorder with mixed anxiety and depressed mood.  The Veteran reported that he was having medical problems which caused him to retire early and that he did not feel like he had a purpose.  A GAF score of 55 was assigned.

At an April 2015 VA examination, the Veteran was diagnosed with moderate recurrent MDD.  The examiner noted other medical issues including chronic pain, OSA and diabetes which were found to have a "likely reciprocal relationship" with the diagnosed MDD.  The examiner further found that medical problems also exacerbated depression due to pain, decreased functioning, a sedentary lifestyle and being socially withdrawn.  No other psychological disorders were identified and the examiner assigned a GAF score of 11.  The examiner opined that the diagnosed MDD was "less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition."  In support of this opinion, the examiner noted that MDD began subsequent "to the service-connected condition identified as the antecedent condition, but is not related to that condition either as a means of coping with the condition or as a psychological reaction to the condition."  Instead, the examiner found the MDD to be a separate entity from the "identified antecedent condition" and was unrelated to it.

The Board finds the April 2015 VA examination inadequate to adjudicate the issue on appeal and that a new VA examination is necessary.  38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017).  Specifically, the Board finds that an issue as to aggravation has been raised by the record, including by the April 2015 VA examination report.  

In this regard, the Board notes that the examiner found a "likely reciprocal relationship" between the diagnosed psychiatric disorder and the Veteran's various medical problems.  Speculative language does not create an adequate nexus for the purposes of establishing service connection, as it does little more than suggest a possibility of a relationship.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The Board further notes that the examiner found that pain exacerbated the Veteran's depression.  However, the examiner did not specify which medical problems affected the psychological disorder.  Moreover, the examiner did not provide an opinion as to whether any service-connected disabilities aggravated the diagnosed psychological disorder.  

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d)(1) (2012); 38 C.F.R. § 3.159(c)(4) (2017).  The medical examination provided must be thorough and contemporaneous and consider prior medical examination and treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr, 21 Vet. App. at 312.  

Lastly, entitlement to a TDIU is inextricably intertwined with the Veteran's claims on appeal.  

With regard to the TDIU claim, in March 2014 the Board remanded the issue and instructed the AOJ to provide the Veteran with appropriate VCAA notice as well as any further development deemed necessary.   The Board notes that following the Remand, on March 28, 2014 the RO associated with the claims file a July 2013 notice letter that had been marked "return to sender."  The Board additionally notes a February 2017 supplemental statement of the case that noted a VCAA notice acknowledgement letter was sent on March 28, 2014.  It appears the RO mistook the subsequently filed July 2013 notice letter as a letter sent out in accordance with the Remand directives.  As such, the record does not reflect that the RO has complied with the March 2014 Remand directives.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a duty to ensure compliance with the remand).  Thus, a VCAA notice letter should be sent to the Veteran with regard to his TDIU claim on appeal.


Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of VA's duty to notify and assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to a TDIU.

2. With any necessary identification of sources by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities, and all private treatment records from the Veteran not already associated with the file.

3. Then, schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of his diagnosed degenerative disease, left first MTP joint.  

The examiner should provide the following opinion:  

Is it at least as likely as not (50 percent or greater probability) that the Veteran's degenerative disease, left first MTP joint, was caused or aggravated by the Veteran's service-connected left lower leg disabilities?  

The examiner should review pertinent documents in the Veteran's claims file in connection with the examination.  All indicated studies should be completed.  Reasons should be provided for any opinion rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

4. Then, schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of his diagnosed essential hypertension.  

The examiner should provide the following opinions:  

(a) Is it at least as likely as not (50 percent or greater probability) that the diagnosed hypertension is etiologically related to the Veteran's service?

(b) Is it at least as likely as not (50 percent or greater probability) that the diagnosed hypertension was aggravated by the Veteran's service-connected left lower leg disabilities?  

The examiner should review pertinent documents in the Veteran's claims file in connection with the examination.  All indicated studies should be completed.  Reasons should be provided for any opinion rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

5. Then, schedule the Veteran for a VA examination with a psychiatrist or a psychologist.  The examiner must determine whether the Veteran currently suffers from an acquired psychiatric disorder, to include MDD and anxiety.  All necessary special studies or tests, to include psychological testing and evaluation, should be accomplished.  The examiner should provide the following information:

(a) Provide a full multiaxial diagnosis.  

(b)  With respect to any psychiatric disorder found upon examination or identified during a review of the claims folder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each such psychiatric disability was caused or aggravated by the Veteran's service-connected disabilities, to include left lower leg disabilities.

The examiner should review pertinent documents in the Veteran's claims file in connection with the examination.  All indicated studies should be completed.  Reasons should be provided for any opinion rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

6. Then, readjudicate the claims on appeal, including the claim for a TDIU.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board, if otherwise in order.



The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


